DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the attorney of record, Werner H. Stemer on 06/29/2021.
	The claims have been amended as follow:
Claim 16: A clothing draw-in device for drawing-in a clothing into a material web-producing or finishing machine, the clothing draw-in device comprising:
a plurality of force distribution elements, each of said force distribution elements having a first end and an opposite, second end and being configured to distribute a tensile force that acts on said first end in a substantially punctiform manner uniformly at said second end along a line that extends at said second end substantially orthogonally to the tensile force;
said plurality of force distribution elements including a first force distribution element and a second force distribution element being configured to be connected to one another and to form the draw-in device having said 

wherein said first and second force distribution elements overlap one another with a planar overlap portion having a variable width along said common line, defining a that is variable and renders the clothing draw-in device functional for clothings of different widths in a machine cross direction.
Claim 34:  A method of drawing a clothing into a machine for producing and/or finishing a material web, the method comprising: providing a clothing draw-in device according to claim 16; and 
connecting at least two force distribution elements to one another such that an overall dimension of the mutually connected force distribution elements in a machine cross direction along the common line corresponds substantially to a dimension in the machine cross direction of the clothing to be drawn into the machine.

Allowable Subject Matter
Claims 16-23, 25-29, 31, and 34-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 16 is allowed, because the prior art does not disclose or suggest: A clothing draw-in device for drawing-in a clothing into a material web-producing or finishing machine, wherein the last paragraph of claim 16 recites:   wherein said first and second force distribution elements overlap one another with a planar overlap portion having a variable width along said common line, defining a width of the clothing draw-in device that is variable and renders the clothing draw-in device functional for clothings of different widths in a machine cross direction.
Claims 17-23, 25-29, 31, and 34-35 are dependent directly/indirectly on claim 16 and therefore, they are allowed as well.   

The closest prior art to independent claim 16 was Patrick Fargeout (USP 6,398,915 B1).
Regarding claim 16, Fargeout discloses a leader device for installation of on machine seamable papermaker’s fabrics and belts in which the leader is used to pull a seamable papermaker's fabric onto a paper machine particularly one that is durable and allows its reuse. 
However, Fargeout fails to disclose a draw-in device that is formed with two or more force distribution elements that are placed next to one another and that overlap one another in the cross-machine direction. Due to the variability of the overlap, the overall width of the draw-in device has a variable width and can be used for clothings of different widths.  Moreover, a major disadvantage of Fargeout is that different sizes of the triangular sheets have to be produced for different paper machines and thus also the clothings to be introduced thereinto, have different widths. This renders the production of a single clothing draw-in device comparatively complex and costly.
As noted hereinbefore, claims 17-23, 25-29, 31, and 34-35 are dependent directly/indirectly on claim 16 and therefore, they are allowed as well.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M ESLAMI/Examiner, Art Unit 1748     

/Eric Hug/ Primary Examiner, Art Unit 1748